Citation Nr: 0638154	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  99-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  The veteran's appeal was previously before the Board 
in May 2004; at that time, the Board remanded the veteran's 
appeal for additional development, including obtaining an 
additional VA psychiatric examination.  As the additional 
development has been completed, the veteran's appeal is ready 
for final appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have post-traumatic stress disorder 
attributable to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a May 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection for post-traumatic stress 
disorder, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was not provided with a timely notice letter which provided 
notice of the five elements of a service-connection claim as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as his claim is for 
entitlement to service connection and he was given specific 
notice with respect to the elements of a service-connection 
claim for post-traumatic stress disorder and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  The 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the last notice letter was provided after the 
Board's May 2004 remand, in accordance with the action 
directed by that remand.

The Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating actions upon which 
this appeal is based.  The Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Also, a supplemental statement of the case was issued 
subsequent to the most recent notice, making all notices pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  Therefore, it appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran asserted that he has post-traumatic stress 
disorder due to events experienced while in service in 
Vietnam.  The veteran has previously asserted several 
stressors.  In its August 2006 supplemental statement of the 
case issued upon remand, the RO noted that the evidence 
supported the veteran's report of enemy rocket attacks in the 
area he served, and therefore, there was credible evidence 
supporting the occurrence of an in-service stressor.  The 
Board's discussion, therefore, will focus on whether the 
veteran has a current diagnosis of post-traumatic stress 
disorder based on a stressful event experienced in service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted above, the RO has found that the veteran had an in-
service stressor.  The Board notes that the record indicates 
that during service, in November 1970, the veteran was 
hospitalized for schizoid personality, a diagnosis that was 
revised to severe paranoid personality with schizoid 
features; shortly thereafter, the veteran was separated from 
service.  The record includes extensive evidence of the 
veteran alcohol and drug abuse.  

The record also includes evidence that the veteran was 
diagnosed as having post-traumatic stress disorder.  In VA 
treatment records dated between August 1998 and August 1999, 
medical professionals diagnosed the veteran as having post-
traumatic stress disorder.  Specifically, in August 1999, a 
VA medical doctor noted that the veteran related having a 
nightmare about running away from police officers and that 
the veteran awoke up sweaty, with no place to go.  The 
medical doctor diagnosed the veteran as having post-traumatic 
stress disorder based on Vietnam experiences.  In other 
treatment notes, the same medical doctor diagnosed the 
veteran as having post-traumatic stress disorder with anger.  
The Board notes that none of the  medical professionals 
discussed with particularity the basis for the diagnosis of 
post-traumatic stress disorder. 

The veteran underwent three separate VA psychiatric 
examinations to determine whether he has post-traumatic 
stress disorder.  The first of these examinations was in 
September 1998.  The examiner noted review of the veteran's 
claims file and recorded the veteran's childhood, military 
history and post-military history.  The examiner opined that 
the veteran did not meet the DSM-IV diagnostic criteria for 
post-traumatic stress disorder.  The examiner noted that, 
although the veteran reported experiencing traumatic events 
in Vietnam, he did not communicate these with any distress or 
anxiety.  She further noted that the veteran had a history of 
problems functioning, but that these difficulties appeared to 
be predominantly related to the veteran's abuse of alcohol 
and drugs.

The veteran underwent a second VA psychiatric examination in 
December 1999.  The examiner did not have access to the 
veteran's claims file, but reviewed recent VA medical 
records.  The examiner recorded, in detail, the veteran's 
childhood and military history, as well as post-military 
history.  The examiner noted that the veteran did not display 
many of the symptoms associated with post-traumatic stress 
disorder, finding that the veteran was not obviously hyper-
vigilant, showed avoidance symptoms when discussing events in 
Vietnam or displayed obsessive thinking.  The examiner found 
that the veteran did not have post-traumatic stress disorder.

Upon remand, in July 2006, the veteran underwent a third 
psychiatric examination.  The examiner noted review of the 
veteran's claims folder.  The examiner noted the veteran's 
family history and post-military history, including his legal 
problems and current incarceration.  The examiner also 
reviewed the veteran's claimed in-service stressors.  The 
examiner reviewed the two previous VA examinations.  The 
examiner opined that, despite the veteran's self reported 
symptoms, he could not find a sufficient basis for the 
clinical diagnosis of post-traumatic stress disorder, even 
though the veteran may have possessed some features of post-
traumatic stress disorder.  The examiner diagnosed the 
veteran as having a borderline personality disorder, with 
nicotine, alcohol and polysubstance dependence in remission 
since the start of his incarceration.

Although the veteran's record includes diagnoses of post-
traumatic stress disorder by VA medical professions, as 
noted, the medical professions did provide detail regarding 
the basis on which the diagnoses were made.  The Board notes 
that bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative.  See Miller v. 
West, 11 Vet. App. 345 (1998).  The Court has held that it is 
the Board's duty to determine the credibility and weight of 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Although the Board may not ignore the opinion of a physician, 
it is free to discount the credibility of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
The Board further notes that greater weight may be placed on 
one physician's opinion than another physician's opinion 
depending on factors such as reasoning employed by the 
physician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

The veteran has had three VA psychiatric examination which 
concluded that the veteran did not have post-traumatic stress 
disorder.  Each of these examinations provided, in detail, 
the basis for concluding that the veteran does not have post-
traumatic stress disorder.  The Board assigns greater 
probative weight to the three VA psychiatric examinations 
because each examiner, in contrast to the diagnoses of post-
traumatic stress disorder assigned by the noted VA medical 
professionals , fully and adequately discussed the basis for 
his or her conclusion.  Therefore, the Board finds that the 
veteran does not have post-traumatic stress disorder 
attributable to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
service connection for post-traumatic stress disorder must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


